Citation Nr: 1643158	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.   Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 1, 2013.

2.   Entitlement to a total disability rating based on individual unemployability from November 1, 2013, on a schedular basis. 

3.   Entitlement to a TDIU from November 1, 2013, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Coast Guard from June 1979 to February 1982.

These matters come to the Board of the Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction of the file is now with the Cheyenne, Wyoming RO. 

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in August 2016.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   Prior to November 1, 2013, the Veteran was service-connected for adjustment disorder with anxiety and depressed mood secondary to shoulder problems (formerly dysthymic disorder) associated with status post right shoulder dislocation, rated as 50 percent disabling; and status post right shoulder dislocation status post arthroscopy, rated as 30 percent disabling.  His combined disability rating was 70 percent.

2.   From November 1, 2013 to March 26, 2015, the Veteran was service-connected for adjustment disorder with anxiety and depressed mood secondary to shoulder problems (formerly dysthymic disorder) associated with status post right shoulder dislocation, rated as 50 percent disabling; and status post right shoulder dislocation status post arthroscopy, rated as 10 percent disabling.  His combined disability rating was 60 percent.

3.   Since March 26, 2015, the Veteran is service-connected for adjustment disorder with anxiety and depressed mood secondary to shoulder problems (formerly dysthymic disorder) associated with status post right shoulder dislocation, rated as 50 percent disabling; and status post right shoulder dislocation status post arthroscopy, rated as 20 percent disabling.  His combined disability rating is 60 percent.

4.   Prior to November 1, 2013, the evidence is at least in equipoise that the Veteran's service-connected disabilities precluded him from all forms of substantially gainful employment. 

5.   Since November 1, 2013, the Veteran's service-connected disabilities do not meet the requisite schedular percentages of at least one disability ratable at 40 percent or more with additional disability to bring the combined rating to 70 percent or more. 


CONCLUSIONS OF LAW

1.   The criteria for entitlement to TDIU prior to November 1, 2013, are met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.   The criteria for entitlement to TDIU since November 1, 2013 have not been met on a schedular basis.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16(a) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent in April 2011 that fully addressed the entire notice element.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and other pertinent treatment records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA treatment records and the Veteran's service treatment records.  The Veteran has been afforded multiple VA examinations for his various disabilities.  Specifically, he was afforded VA examinations for his right shoulder disability in May 2010, April 2011, July 2012, and again in June 2015.  Additionally, the Veteran was afforded VA examinations for his psychiatric condition in May 2010 and January 2012. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.   TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a Veteran is unemployed for nonservice-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15.

Marginal employment will not be considered incompatible with a determination of unemployability, if the restriction as to securing or retaining better employment is due to disability.  For the purpose of this section, marginal employment shall generally be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts

The Veteran was afforded a VA examination in May 2010 for his right shoulder disability.  The Veteran presented in a sling and swathe of his right arm and therefore the examiner was unable to evaluate range of motion.  In April 2010, the Veteran had undergone surgery for his right shoulder pain with labral tear and subacromial bursitis.  The Veteran did not experience deformity, giving way, or instability in his shoulder but experienced pain, stiffness, and weakness.  The examiner noted that the Veteran had snapping and cracking sounds.  The Veteran reported flare-ups of his shoulder which were moderate in severity and occurred weekly and lasted from 3 to 7 days.  X-ray results revealed advanced changes of the acromioclavicular joint arthropathy with associated impingement on the supraspinatus; signal abnormality in the supraspinatus tendon consistent with intersubstance and partial thickness undersurface tears; and bicep tenosynovitis.  The examiner noted that the bone marrow edema in the humeral head on the prior study had resolved.  The examiner indicated that the Veteran's right shoulder disability impacted his occupational activities.  Specifically, the Veteran had decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  

In May 2010, the Veteran was afforded a VA examination for his mental health condition.  The examiner noted that the Veteran used to gold mine but had to stop after his shoulder injury.  The Veteran also reported that he used to read in his leisure but stopped after his shoulder injury because he could not concentrate.  The examiner noted that the Veteran had many suicide attempts over many years with hospitalizations.  The Veteran was involuntarily hospitalized in August 2009 secondary to stabbing himself and reportedly threatening his girlfriend and law enforcement personnel.  The examiner noted that the Veteran had a long-established history of self-cutting and had scars on both arms.  The Veteran reported that he tried to cut off his right hand but did not have any suicidal behavior since his September 2009 hospitalization.  On examination, the Veteran stated to the examiner "I hope you're not going to screw me; I will request a copy of this report and look this report over when you're done."  The Veteran stated that the reason he was unemployed was due to physical ailments related to his right shoulder and right knee.  The Veteran stated that he had feelings of depression secondary to his shoulder condition.  The examiner noted that the Veteran was enrolled in the compensated work therapy (CWT) program from October 7, 2008 to August 5, 2009.  The Veteran was discontinued from the CWT program after he failed to show several times.  The Veteran's work quality when present was considered very good.  The Veteran's global assessment of functioning (GAF) score was 60.  The examiner opined that the Veteran's struggles with depression were long-standing and his shoulder injury in 2009 and subsequent disability and pain have at least as likely as not exacerbated his long-standing struggle.  The examiner further opined that the Veteran had reduced reliability and productivity due to his mental disorder symptoms.  The examiner stated that the Veteran's problems with depression are co-morbid with many other struggles including childhood trauma and substance abuse history and that this depression can be exacerbated by new events, such as a shoulder injury and recent injury, given the Veteran's long-standing history of poor coping.

VA treatment records from July 2010 indicate that the Veteran was doing a lot better but had recently been scratching his left forearm with rocks because he was distressed over the loss of range of motion in that arm. 

The Veteran was again afforded a VA examination for his right shoulder in September 2010.  The Veteran reported that his right shoulder caused him chronic daily pain rated 7-8/10 along with weakness and loss of range of motion.  The Veteran denied swelling, heat, redness or drainage.  The examiner noted that the functional impact of the Veteran's flare symptoms were pain, weakness, fatigue, and incoordination, which caused the Veteran to minimize using his dominant right arm.  The examiner noted that the Veteran could not lift his right arm overhead and the motion above his shoulder level was functionally lost.  The Veteran's girlfriend helped to tuck in his shirts, put on his belt, and comb the Veteran's hair, and that she also did most of the cooking, laundry, and household chores a result of the Veteran's right shoulder pain and limitation of movement.  The examiner noted that there was pain, guarding with movement, weakness, and tenderness with palpation of the right shoulder joint.  

VA treatment records from December 2010 indicate that the Veteran's right shoulder pain impacted his activities of daily living and work.  On examination, the Veteran experienced too much guarding and pain for the examiner to be able to assess instability.  The examiner indicated that the Veteran's acromioclavicular joint was very tender to palpation and impingement signs were positive.  

Private treatment records from December 2010 indicate that the Veteran's shoulder had a tendency to snap and cause severe pain.  The examiner indicated that the Veteran could not sleep or do anything heavy with his right upper extremity.  The examiner stated that he was not sure what was causing all of the pain and snapping.  The examiner indicated that in physical therapy, they are no longer doing range of motion but only heat and massage.  Written on the Veteran's December 2010 private treatment records, the Veteran's wife, a registered nurse of approximately 20 years, indicated that the private examiner's statements were further proof that the Veteran is unemployable after his right shoulder injury.  The Veteran's wife stated that after two surgeries "it is blatantly obvious that the shoulder injury is causing persistent deterioration of the bones and loss of muscles and tendons have been destroyed due to the initial injury." 

In March 2011, the Veteran's wife indicated that the Veteran's depression was getting worse and it was so bad that at times, the Veteran would get suicidal. 

On the Veteran's application for increased compensation based on individual unemployability filed in March 2011, the Veteran stated that he underwent surgery on his right shoulder in March 2009, August 2010 and again in February 2011.  The Veteran stated that his disability began to affect his full-time employment in March 2009.  The Veteran stated that he is so depressed that he has considered suicide and that he feels worthless because of his right shoulder injury.  

On VA examination in April 2011, the Veteran was directly interviewed for approximately 1.5 hours.  The examiner noted that the Veteran had a diagnosis of adjustment disorder with anxiety and depressed mood secondary to his shoulder problems.  The examiner also noted that the Veteran was previously diagnosed with PTSD (childhood abuse), dysthymia, and polysubstance dependence in remission, and had a history of cognitive disorder (borderline intellectual functioning) as well as a history of borderline personality disorder and personality disorder NOS with a GAF of 60.  The examiner noted that on a mental health phone call in April 2011, the Veteran stated that since he had his right shoulder surgery, he was having a difficult time.  The Veteran stated that his doctor told him that the surgery may not be successful and thinking about proceeding with a full shoulder replacement was making him upset.  The Veteran reported that he had suicidal thoughts and that he would cut himself when he was feeling bad.  The examiner stated that the Veteran's increased depression and anxiety resulting from fears related to potential future incapacity was due to the Veteran's current service-connected shoulder difficulties but the Veteran's chronic anxiety and depression is related to the Veteran's nonservice-connected PTSD and borderline personality disorder resulting from pervasive pre-military child abuse.  

On VA examination in January 2012, the examiner stated that "[o]ver the past several years, since the Veteran's initial mental health C&P exam, all of the Vet's psychiatric admissions have been related to self-mutilating behavior (cutting or thoughts about cutting).  He has extensive scars on his forearms related to this and reported he most often cuts himself with a razor blade.  Self-mutilating behavior is a symptom of borderline personality disorder not dysthymic disorder or an adjustment disorder.  Nearly all the VA providers [the Veteran] has met with have diagnosed borderline personality disorder and many of them have considered this his primary diagnosis.  In my opinion, this is his primary mental health diagnosis in that it best encapsulates his multitude of problem behaviors and mental health symptoms.  Individuals with borderline personality disorder have experienced high incidents of childhood trauma or abuse, they often engage in self-injurious behavior, have recurrent suicidal gestures, have poor impulse control and difficulty with affect regulation, have poor and maladaptive coping skills, frequently experience bouts of depression and anxiety, have unstable and volatile relationships, may experience transient paranoid ideation, and often have histories of polysubstance abuse.  These individuals often have serious difficulties with work as well as relationships.  [The Veteran] reported that he has been on SSDI for more than a decade and he acknowledges that his personality disorder has played a significant role in his mental health difficulties.  This would not be a service connected diagnosis."  The examiner additionally stated that the Veteran "has had chronic life-long depression, the symptoms of which are consistent with dysthymic disorder.  In my opinion, his shoulder pain is likely to exacerbate depression that precedes military service and is commonly seen in individuals with borderline personality disorder, as opposed to be completely caused by his shoulder pain.  In my opinion, it is highly unlikely his depressive symptoms would completely resolve even if it were possible to fully repair his shoulder."  In attributing the Veteran's symptoms to his various diagnoses, the examiner indicated that the Veteran's borderline personality disorder best accounts for the Veteran's history of recurrent self-mutilating and self-destructive behavior, unstable and volatile relationships, recurrent suicidal gestures, childhood abuse history, chronic difficulties with coping, impulse control and affect regulation, recurrent bouts of depression and anxiety, polysubstance abuse, and transient paranoid ideation.  The examiner additionally indicated that the Veteran's dysthymic disorder best accounts for his history of chronic depression going back to at least childhood.  The examiner noted that individuals with borderline personality disorder are highly susceptible to recurrent bouts of depression.  The examiner again opined that the Veteran's shoulder pain is likely to exacerbate his depressive symptoms at times, but not to be the cause of them.

Social Security records indicate that the Veteran was hospitalized at Colorado State Hospital for eighteen months, Nevada State Hospital for twelve months, and three times at VA hospitals for a total of a year for his mental health condition.  The records also indicate that the Veteran previously worked in maintenance and for a moving company.  

On VA examination in June 2015, the examiner indicated that the Veteran's right shoulder condition does impact his ability to work because the Veteran used to work as a carpenter and cannot hammer anymore because he is right hand dominant.  The examiner additionally noted that the Veteran used to pour concrete and cannot do that work anymore. 

At his hearing in August 2016, the Veteran testified that he has been receiving social security disability for his mental health condition since 1987.  August 2016 BVA Hearing Transcript, p4.  The Veteran also reported that he has been hospitalized and stayed for 21 or more days approximately 25 times for this condition.  The Veteran testified that a few days prior to the hearing, he cut himself so deep that he "buttom[ed] out and died on the operating table" and that the plan was to end his life because he gets tired of things.  Id. at 13.  

(a)   Entitlement to TDIU prior to November 1, 2013

Prior to November 1, 2013, the Veteran was service-connected for adjustment disorder with anxiety and depressed mood secondary to shoulder problems (formerly dysthymic disorder) associated with status post right shoulder dislocation, rated as 50 percent disabling; and status post right shoulder dislocation status post arthroscopy, rated as 30 percent disabling.  His combined disability rating was 70 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total disability rating based on individual unemployability prior to November 1, 2013.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability, or disabilities. 

Considering all the evidence of record, the Board finds that prior to November 1, 2013, the evidence is at least in equipoise that the Veteran was precluded from following substantially gainful employment due to his service-connected disabilities.  The evidence indicates that the Veteran experiences an immense amount of pain in his right shoulder and his shoulder disability causes depression and anxiety, to the point where he contemplates suicide.  Additionally, the evidence establishes that the Veteran cannot lift his right arm overhead and the motion above his shoulder is functionally lost.  The Veteran needs help tucking in his shirts, buckling his belt, and combing his hair.  As a result of his right shoulder disability, the Veteran cannot perform common daily functions.  

The Board acknowledges the January 2012 VA examiner's opinion that the Veteran's borderline personality disorder, which is not a service-connected disability, best accounts for the Veteran's history of recurrent self-mutilating and self-destructive behavior, unstable and volatile relationships, recurrent suicidal gestures, childhood abuse history, chronic difficulties with coping, impulse control and affect regulation, recurrent bouts of depression and anxiety, polysubstance abuse, and transient paranoid ideation and that the Veteran's dysthymic disorder best accounts for his history of chronic depression going back to at least childhood.  However, the Board finds it nearly impossible to suss out the symptoms associated the service connected psychiatric disability and his non-service connected psychiatric disabilities.  VA treatment records indicate that these hospitalizations were largely for his tendency to cut himself and his depression.  Additionally, the Board finds the April 2011 VA examiner's opinion that the Veteran's increased depression and anxiety resulting from fears related to potential future incapacity was due to his service-connected shoulder disabilities, highly probative.  The Board additionally finds the May 2010 VA examiner's opinion that the Veteran's right shoulder condition exacerbates his mental health condition highly probative.  

With regard to the Veteran's work history, the Board notes that the evidence of record establishes that the Veteran has always done non-sedentary work that required manual labor.  Specifically, on VA examination in June 2015, the Veteran reported that he used to work as a carpenter and cannot hammer anymore because he is right hand dominant.  The Veteran also reported that he used to pour concrete but because of the physical requirements, can no longer do that work anymore.  Additionally, social security records indicate that the Veteran previously worked in maintenance and for a moving company.  Given that he has only worked in non-sedentary employment, the Board finds the evidence which establishes that the Veteran cannot shower by himself, fasten his own belt, and do many common daily activities as a result of his service-connected right shoulder disability, coupled with his severe mental health condition, which causes the Veteran to cut himself, consider suicide, and become very depressed, highly probative to show that he is unemployable due to his service-connected disabilities.  

Therefore, considering the severity of the Veteran's physical and mental health disabilities, the Board resolves all reasonable doubt in favor of the Veteran, and finds the Veteran is entitled to a TDIU prior to November 1, 2013. 


(b)   Entitlement to TDIU from November 1, 2013, On a Schedular Basis

The Board notes that from November 1, 2013 to March 26, 2015, the Veteran was service-connected for adjustment disorder with anxiety and depressed mood secondary to shoulder problems (formerly dysthymic disorder) associated with status post right shoulder dislocation, rated as 50 percent disabling; and status post right shoulder dislocation status post arthroscopy, rated as 10 percent disabling.  His combined disability rating was 60 percent.  Additionally, since March 26, 2015, the Veteran is service-connected for adjustment disorder with anxiety and depressed mood secondary to shoulder problems (formerly dysthymic disorder) associated with status post right shoulder dislocation, rated as 50 percent disabling; and status post right shoulder dislocation status post arthroscopy, rated as 20 percent disabling.  His combined disability rating is 60 percent.

As such, the Veteran does not meet the schedular criteria from November 1, 2013, and his claim must be denied, on a schedular basis.


ORDER

Entitlement to a TDIU, prior to November 1, 2013, is granted.

Entitlement to a TDIU, from November 1, 2013, on a schedular basis, is denied.



REMAND

Importantly, the Veteran can still establish entitlement to TDIU from November 1, 2013, on an extraschedular basis, under 38 C.F.R. § 4.16 (b). 

VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded.  38 C.F.R. § 4.16 (b).  Although the Board does not have the authority to assign an extraschedular TDIU in the first instance, appropriate cases may be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration if it is determined the circumstances present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

In a March 2011, the Veteran's wife, a registered nurse of over 20 years, asserted that the Veteran's right shoulder is so damaged that even the physical therapy professionals refused to do exercises with him, as they knew that residual and ongoing damage was present.  Private treatment records from December 2010 confirm that the Veteran was no longer doing range of motion but only using heat and massage in physical therapy.  The Veteran's wife additionally asserted that the Veteran's physician verified through his surgeries on the Veteran that not even the MRI's showed the actual amount of damage present.  The Veteran's wife stated that both times the Veteran's physician conducted surgery on the Veteran's right shoulder, the doctor reported extensive damage to the muscles, tendons and tissues in not only his shoulder, but also his right chest and right upper back.

The medical evidence of record, specifically the Veteran's June 2015 VA examination, indicates that the Veteran has both degenerative arthritis and tendonitis of the right shoulder, which causes constant 4-9/10 pain.  Exacerbations of the right shoulder occur with sleeping on the right shoulder or any direct pressure on the shoulder, gravitational pull, such as with hanging, and any kind of movement either overhead or under 90-degrees.  The evidence of record also establishes that the Veteran experiences a constant sensation that his shoulder is slipping out of its socket which does not depend on lifting or carrying objects.  The sensation occurs with just gravitational pull to the right shoulder.  The Veteran reported that he effectively has no real use of his right upper extremity if it involves his shoulder girdle and that he is shifting the burden of his work to his left upper extremity to compensate.  The examiner indicated that the Veteran's right shoulder condition does impact his ability to work because the Veteran used to work as a carpenter and cannot hammer anymore because he is right hand dominant.  The examiner additionally noted that the Veteran used to pour concrete and cannot do that work anymore. 

At his August 2016 Board hearing, the Veteran reported frequent hospitalizations.  Specifically, the Veteran reported that he has been hospitalized and stayed for 21 or more days approximately 25 times as a result of his mental health condition.

Additionally, on his application for increased compensated based on unemployability filed in March 2011, the Veteran indicated that his disabilities began to affect his fulltime employment in March 2009 and that as a result of his service-connected disabilities, he lost many, many hours of work.

Therefore, referral to the Director of the VA Compensation and Pension Service or Undersecretary for Benefits for extraschedular consideration is warranted.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.   Refer the Veteran's claim to the Director of the VA Compensation and Pension Service for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b), to determine whether a TDIU on an extraschedular basis is warranted from November 1, 2013.  Thereafter, the AOJ must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

2.   If the claim remands denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


